ORDER
Considering the Motion for Declaration of Ineligibility to Practice Law for Failing to Pay Child Support filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Joseph W. Thomas be and he hereby is declared immediately ineligible to practice law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19.1, due to his failure to pay court-ordered child support. Said ineligibility shall remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel institute formal charges, as appropriate, pursuant to Supreme Court Rule XIX, § 11.
/s/ Philip C. Ciaccio Justice, Supreme Court of Louisiana
ORDER
Treating respondent’s “Petition to Vacate Order Declaring Joseph W. Thomas Ineligible to Practice Law and Ordering Formal Charges Filed” as an application for reconsideration of this court’s May 2, 2001 order declaring him ineligible to practice law for failure to pay child support,
IT IS ORDERED that reconsideration of this court’s may 2, 2001 order be denied. Should respondent seek to be reinstated, he may follow the procedure set forth in Supreme Court Rule XIX, § 19.1.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana
CALOGERO, C.J., dissents and assigns reasons.
JOHNSON, J., dissents from denial of reconsideration for the reasons assigned by CALOGERO, C.J.